FILED
                            NOT FOR PUBLICATION                               MAR 18 2016

                                                                         MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                        U.S. COURT OF APPEALS



                            FOR THE NINTH CIRCUIT


QIMU GUAN,                                       No. 13-70867

              Petitioner,                        Agency No. A087-854-630

 v.
                                                 MEMORANDUM*
LORETTA E. LYNCH, Attorney General,

              Respondent.


                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                            Submitted March 8, 2016**
                               Pasadena, California

Before: MURPHY,*** PAEZ, and NGUYEN, Circuit Judges.

      Qimu Guan, a native and citizen of China, petitions for review of the Board

of Immigration Appeals’ (BIA) order dismissing his appeal from an immigration



        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
             The panel unanimously concludes that this case is suitable for
decision without oral argument. See Fed. R. App. P. 34(a)(2).
        ***
            The Honorable Michael R. Murphy, Senior Circuit Judge for the U.S.
Court of Appeals for the Tenth Circuit, sitting by designation.
judge’s denial of his application for asylum, withholding of removal, and relief

under the Convention Against Torture (CAT). We have jurisdiction under 8

U.S.C. § 1252. Reviewing the agency’s factual findings for substantial evidence,

Nagoulko v. INS, 333 F.3d 1012, 1015 (9th Cir. 2003), we deny the petition.

      1. Substantial evidence supports the BIA’s finding that Guan failed to

establish that the harms he suffered on account of his imputed Christian religion,

including the one-day detention and physical harm inflicted by the police, rose to

the level of persecution. See Gu v. Gonzales, 454 F.3d 1014, 1019-21 (9th Cir.

2006). Substantial evidence further supports the BIA’s finding that Guan failed to

demonstrate a well-founded fear of future harm. See Nagoulko, 333 F.3d at 1016

(petitioner must provide direct and specific evidence that supports a reasonable

fear of persecution). Thus, Guan’s asylum claim fails.

      2. Because Guan has not established eligibility for asylum, he necessarily

cannot meet the more stringent standard for withholding of removal. See Zehatye

v. Gonzales, 453 F.3d 1182, 1190 (9th Cir. 2006).

      3. Finally, substantial evidence supports the BIA’s denial of CAT relief

because Guan failed to establish it is more likely than not that he would be tortured

if returned to China. See Silaya v. Mukasey, 524 F.3d 1066, 1073 (9th Cir. 2008).

      PETITION FOR REVIEW DENIED.


                                          2